Exhibit 10.2



FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED PROMISSORY NOTE

This first amendment to SECOND AMENDED AND RESTATED promissory note (this
"Amendment") is entered into as of September 6, 2012, between spy optic inc., a
California corporation (the "Company"), and costa brava partnership iii, l.p., a
Delaware limited partnership ("Holder").

RECITALS

 A. The Company is currently indebted to Holder pursuant to the terms and
    conditions of the Second Amended and Restated Promissory Note, dated as of
    August 2, 2012, made by the Company to the order of Holder, in the original
    principal amount of $7,000,000 (without giving effect to any accrued PIK
    Interest) (the "Note"). Each capitalized term used but not defined herein
    has the meaning ascribed to such term in the Note.
 B. The Company has requested that Holder amend certain provisions of the Note.
 C. Holder is willing to provide such accommodations to the Company, provided
    that the Note be amended as set forth herein and subject to the other terms
    and conditions set forth herein.

    NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
    which are hereby acknowledged, the Company and Holder hereby agree as
    follows:

        Recitals
        . The foregoing recitals of facts and understandings of the parties are
        incorporated herein as the agreement of the parties.
        Addition of Definition of Harlingwood Notes
        .
        Section 1
        of the Note is hereby amended and supplemented to add a new definition
        of "Harlingwood Notes" in the appropriate alphabetical order as follows:
    
        "Harlingwood Notes" means, collectively, (i) the Promissory Note, dated
        as of September 6, 2012, by the Company in favor of Harlingwood (Alpha),
        LLC, a Delaware limited liability company ("Harlingwood"), in the
        original principal amount of $1,000,000, as may be amended, restated,
        extended, supplemented, or otherwise modified from time to time in
        accordance with the terms hereof, and (ii) each other promissory note
        made by the Company in favor of Harlingwood with an original principal
        amount that is funded on a date no later than November 30, 2012, in each
        case, as such promissory note may be amended, restated, extended,
        supplemented, or otherwise modified from time to time in accordance with
        the terms hereof; provided, that any note described in clause (ii) of
        this definition shall have substantially the same terms as the note
        described in clause (i) of this definition (except that the original
        principal amount of any such notes may vary).
    
        Amendment to Definition of Common Stock
        .
        Section 1
        of the Note is hereby amended so that the definition of "Common Stock"
        set forth therein is amended to read in its entirety as follows:
    
        "Common Stock" means the common stock of SPY Inc., a Delaware
        corporation ("Parent").
    
        Amendment to Definition of Common Stock Equivalents
        .
        Section 1
        of the Note is hereby amended so that the definition of "Common Stock
        Equivalents" set forth therein is amended to read in its entirety as
        follows:
    
        "Common Stock Equivalents" means any securities of Parent which would
        entitle the holder thereof to acquire at any time Common Stock,
        including any debt, preferred stock, rights, options, warrants or other
        instrument that is at any time convertible into or exercisable or
        exchangeable for, or otherwise entitles the holder thereof to receive,
        Common Stock.
    
        Amendment to Definition of Permitted Debt
        .
        Section 1
        of the Note is hereby amended so that the definition of "Permitted Debt"
        set forth therein is amended to read in its entirety as follows:
    
        "Permitted Debt" means: (i) Obligations of the Company to Holder
        hereunder or under any other document related to or in connection with
        this Note; (ii) Debt of the Company under the BFI Loan Documents not to
        exceed a principal amount of $7,000,000 at any one time outstanding, or
        amendments, extensions, renewals, refinancings, or replacements of such
        Debt with (A) BFI Business Finance or (B) with any other lender,
        provided that (x) the maximum available principal amount of such Debt
        being extended, renewed, refinanced, or replaced under this clause (ii)
        does not increase, (y) in no case shall the Company be permitted to draw
        in excess of $7,000,000 of principal at any one time outstanding and (z)
        any refinancing or replacement of the BFI Loan Documents with loans from
        any other lender shall be on terms and in the form reasonably acceptable
        to Holder; (iii) Debt of the Company under the Line of Credit Note; (iv)
        Debt of the Company under the Harlingwood Notes; (v) Debt of the Company
        and any Subsidiary of the Company existing on the date hereof and
        disclosed to Holder on Schedule A hereto and extensions, renewals and
        refinancings of such Debt, provided that the principal amount of such
        Debt being extended, renewed or refinanced does not increase and the
        terms thereof are not modified to impose more burdensome terms upon
        Company or the relevant Subsidiary; (vi) Debt of Spy Optic Europe
        S.r.l.S.U. (formerly known as Orange 21 Europe, S.r.l. and Spy Optic,
        S.r.l.) and extensions, renewals and refinancings of such Debt; (vii)
        accounts payable to trade creditors for goods and services and current
        operating liabilities (not the result of the borrowing of money)
        incurred in the ordinary course of business of Company or any Subsidiary
        of the Company in accordance with customary terms; (viii) Debt
        consisting of guarantees resulting from endorsement of negotiable
        instruments for collection by the Company or a Subsidiary of the Company
        in the ordinary course of business; (ix) interest rate swaps, currency
        swaps and similar financial products entered into or obtained in the
        ordinary course of business; and (x) capital leases or other Debt
        incurred solely to acquire equipment, computers, software or implement
        tenant improvements which is secured in accordance with clause (viii) of
        the definition of "Permitted Liens" and is not in excess of the lesser
        of the purchase price or the fair market value of such equipment,
        computers, software or tenant improvements on the date of acquisition.
    
        Amendment to Definition of Permitted Liens
        .
        Section 1
        of the Note is hereby amended so that the definition of "Permitted
        Liens" set forth therein is amended to read in its entirety as follows:
    
        "Permitted Liens" means: (i) the existing Liens as of the date hereof
        disclosed to Holder on Schedule B hereto, or incurred in connection with
        the extension, renewal or refinancing of the Debt secured by such
        existing Liens, provided that any extension, renewal or replacement Lien
        shall be limited to the property encumbered by the existing Lien and the
        principal amount of the Debt being extended, renewed or refinanced does
        not increase; (ii) Liens on the assets of Spy Optic Europe S.r.l.S.U.
        (formerly known as Orange 21 Europe, S.r.l. and Spy Optic, S.r.l.)
        securing Debt permitted by clause (vi) of the definition of Permitted
        Debt; (iii) Liens for taxes, fees, assessments or other governmental
        charges or levies, either not delinquent or being contested in good
        faith by appropriate proceedings and which are adequately reserved for
        in accordance with GAAP; (iv) Liens of materialmen, mechanics,
        warehousemen, carriers or employees or other like Liens arising in the
        ordinary course of business and securing obligations either not
        delinquent or being contested in good faith by appropriate proceedings
        which are adequately reserved for in accordance with GAAP and which do
        not in the aggregate materially impair the use or value of the property
        or risk the loss or forfeiture of title thereto; (v) Liens consisting of
        deposits or pledges to secure the payment of worker's compensation,
        unemployment insurance or other social security benefits or obligations,
        or to secure the performance of bids, trade contracts, leases, public or
        statutory obligations, surety or appeal bonds or other obligations of a
        like nature incurred in the ordinary course of business (other than for
        Debt or any Liens arising under ERISA); (vi) easements, rights of way,
        servitudes or zoning or building restrictions and other minor
        encumbrances on real property and irregularities in the title to such
        property which do not in the aggregate materially impair the use or
        value of such property or risk the loss or forfeiture of title thereto;
        (vii) statutory landlord's Liens under leases to which Company or any of
        its Subsidiaries is a party; and (viii) Liens (A) upon or in any
        equipment, computers or software acquired or held by Company or any of
        its Subsidiaries or tenant improvements implemented by Company or any of
        its Subsidiaries to secure the purchase price of such equipment,
        computers or software or Debt incurred solely for the purpose of
        financing the acquisition of such equipment, computers or software or
        the implementation of such tenant improvements, or (B) existing on such
        equipment, computers or software at the time of its acquisition,
        provided that the Lien is confined solely to the property so acquired
        and improvements thereon, or the proceeds of such equipment, computers,
        software or tenant improvements.
    
        Amendment to Definition of PIK Interest
        .
        Section 1
        of the Note is hereby amended so that the definition of "PIK Interest "
        set forth therein is amended to read in its entirety as follows:
    
        "PIK Interest " means: with respect to any Debt, accrued interest on
        such Debt payable in kind which is added to the principal balance and
        due on the Maturity Date. For sake of clarity, no PIK Interest is or may
        be payable in cash until the Maturity Date.
    
        Amendment to Section 2(a) - Interest Generally
        .
        Section 2(a)
        of the Note is hereby amended to read in its entirety as follows:
    
        (a) Interest Generally. Interest shall accrue on the outstanding
        principal amount of this Note (including all previously capitalized PIK
        Interest thereon) at a rate equal to 12% per annum (computed on the
        basis of actual calendar days elapsed and a year of 365 days) payable in
        kind, as an addition to the outstanding principal amount due hereunder,
        monthly in arrears on the last day of each calendar month (each such
        date, an "Interest Payment Date").
    
        Amendment to Section 2(c) - Fees
        .
        Section 2(c)
        of the Note is hereby amended to read in its entirety as follows:
    
        (c) Fees. On each December 31 occurring hereafter prior to the Maturity
        Date and on the Maturity Date, the Company shall pay in cash to Holder a
        facility fee of the lesser of: (i) (A) in the case of each payment on
        any such December 31, 1.00% of the average daily outstanding principal
        amount owing under this Note (without giving effect to any accrued PIK
        Interest) for the 365-day period ending on such date and (B) in the case
        of such payment on the Maturity Date, 1.00% of the average daily
        outstanding principal amount owing under this Note (without giving
        effect to any accrued PIK Interest) for the period starting on the most
        recent January 1 (the "Previous January 1") and ending on the Maturity
        Date multiplied by a fraction of which the numerator will be the number
        of days elapsed since the Previous January 1 and of which the
        denominator will be 365; and (ii) $70,000.
    
     1. Amendment to Paragraph after Section 5(b)(ii). The paragraph after
        Section 5(b)(ii) of the Note is hereby amended to read in its entirety
        as follows:
    
        The Company agrees to remove promptly, upon the request of a holder of
        Conversion Shares, said legend from the documents/certificates for such
        shares following the Company's receipt of evidence reasonably
        satisfactory to the Company that such shares have been transferred in
        compliance with the 1933 Act and such removal is also in compliance with
        the 1933 Act. In addition, the Company agrees to reissue certificates
        representing any of such shares, without the legend, at such time as the
        holder of such shares, prior to making any transfer of such shares,
        provides written notice to the Company describing the manner and terms
        of such transfer as the Company shall reasonably request to confirm that
        such transfer will be in compliance with the 1933 Act.
    
        Amendment to Section 6(k) - Affiliate Arrangements
        .
        Section 6(k)
        of the Note is hereby amended to read in its entirety as follows:
    
        (k) Affiliate Arrangements. There are no contractual arrangements or
        obligations owed to or by the Company and its Subsidiaries by or to any
        Affiliate other than this Note, the Line of Credit Note, the Harlingwood
        Notes, and obligations to employees and officers for (i) payment of
        salary and commissions and bonuses for services rendered, (ii)
        reimbursement for reasonable expenses incurred on its behalf and (iii)
        other standard employee benefits made generally available to all
        employees.
    
        Amendment to Section 8(b) - Debt
        .
        Section 8(b)
        of the Note is hereby amended to read in its entirety as follows:
    
        (b) Debt. (i) Incur any Debt other than Permitted Debt; (ii) prepay,
        redeem, purchase, defease or otherwise satisfy in any manner prior to
        the scheduled repayment thereof any Permitted Debt (other than amounts
        due or permitted to be prepaid in respect of this Note, the Line of
        Credit Note, the Harlingwood Notes (provided that, in the case of
        prepayment permitted under the Harlingwood Notes, the Company shall pay
        the Harlingwood Notes, this Note, and the Line of Credit Note on a pro
        rata basis in accordance with the respective outstanding principal
        amounts then due and owing under such promissory notes, unless otherwise
        consented to by the Holder), and Debt permitted by clause (vii) of the
        definition of Permitted Debt); or (iii) amend, modify or otherwise
        change the terms of any Permitted Debt (other than this Note, the Line
        of Credit Note, the Harlingwood Notes, and Debt permitted by clause
        (vii) of the definition of Permitted Debt) so as to accelerate the
        scheduled repayment thereof or increase the principal amount of such
        Permitted Debt (provided that, notwithstanding anything to the contrary
        in the foregoing, the Harlingwood Notes shall not be amended, modified
        or otherwise changed so as to accelerate the scheduled repayment thereof
        or to impose materially more burdensome terms upon Company or the
        relevant Subsidiary).
    
     2. Amendment to Section 10(a)(vi). Section 10(a)(vi) of the Note is hereby
        amended to read in its entirety as follows:
    
        (vi) the Company or any Subsidiary (i) fails to make any payment beyond
        the applicable grace period, if any, whether by scheduled maturity,
        required prepayment, acceleration, demand, or otherwise, (a) under the
        BFI Loan Documents, (b) under the Line of Credit Note, (c) under the
        Harlingwood Notes, or (d) in respect of any Debt (other than the Debt
        hereunder, the Debt under the BFI Loan Documents, the Debt under the
        Line of Credit Note, and the Debt under the Harlingwood Notes) having an
        aggregate outstanding principal amount (individually or in the aggregate
        with all other Debt as to which such a failure shall exist) of not less
        than $5,000, (ii) fails to observe or perform any other agreement or
        condition relating to (a) the BFI Loan Documents, (b) the Line of Credit
        Note, (c) the Harlingwood Notes, or (d) any such Debt described in
        clause (i)(d) above, or any other event occurs, the effect of which
        default or other event is to cause, or to permit the holder or holders
        of the BFI Loan Documents, the Line of Credit Note, the Harlingwood
        Notes or any such Debt described in clause (i)(d) above (or a trustee or
        agent on behalf of such holder or holders or beneficiary or
        beneficiaries) to cause, with the giving of notice if required, the Debt
        under the BFI Loan Documents, the Line of Credit Note, the Harlingwood
        Notes or the Debt described in clause (i)(d) above to become due or to
        be repurchased, prepaid, defeased or redeemed (automatically or
        otherwise);
    
        Amendment to Section 17
        .
        Section 17
        of the Note is hereby amended to read in its entirety as follows:
    
        17. Assignment. The provisions of this Note shall be binding upon and
        inure to the benefit of each of the Company and Holder and their
        respective successors and assigns, provided that the Company shall not
        have the right to assign its rights and obligations hereunder or any
        interest herein. This Note may be endorsed, assigned and transferred in
        whole or in part by Holder to any other Person, provided, however, that
        no such endorsement, assignment or transfer be permitted that is not in
        compliance with securities law or other applicable law.
    
        Conditions Precedent
        . This Amendment shall become effective upon Holder's receipt of all of
        the following (including all schedules and exhibits thereto), in form
        and substance satisfactory to Holder:
         a. this Amendment executed by the Company; and
         b. the Seventh Modification to Debt Subordination Agreement executed by
            BFI Business Finance and the Company.
    
        Headings; Interpretation
        . Section and subsection headings in this Amendment are included herein
        for convenience only and shall not constitute a part of this Amendment
        for any other purpose or be given any substantive effect. References
        herein to any Article, Section, Schedule or Exhibit shall be to an
        Article, Section, Schedule or Exhibit, as the case may be, of this
        Amendment unless otherwise specifically provided.
        Severability
        . If any court of competent jurisdiction determines any portion of this
        Amendment to be invalid, illegal or unenforceable, that portion shall be
        deemed severed from the rest, which shall remain in full force and
        effect as though the invalid, illegal or unenforceable portion had never
        been a part of this Amendment.
        Choice of Law
        . This Amendment shall be deemed to be a contract made under the laws of
        the State of New York and for all purposes shall be governed by,
        construed under, and enforced in accordance with the laws of the State
        of New York.
        Execution of Counterparts
        . This Amendment may be executed in any number of counterparts, each of
        which when executed and delivered shall be deemed to be an original, and
        all of which when taken together shall constitute one and the same
        agreement. Delivery of an executed counterpart of this Amendment by
        email with scanned attachment shall be equally as effective as delivery
        of an original executed counterpart. Any party delivering an executed
        counterpart of this Amendment by email with scanned attachment also
        shall deliver an original executed counterpart, but the failure to
        deliver such an original executed counterpart shall not affect the
        validity, enforceability, and binding effect of this Amendment.

[Signature pages follow]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.


SPY OPTIC INC.,
a California corporation


By: /s/ Michael D. Angel
Name: Michael D. Angel
Title: Chief Financial Officer



 

COSTA BRAVA PARTNERSHIP III, L.P.,
a Delaware limited partnership


By: /s/ Seth W. Hamot
Name: Seth W. Hamot
Title: Managing Member of General Partnership
